Beardsley, Justice.
Set aside the inquest and referred the cause, costs to abide the event, as it was a new point, and held that it would be well, and indeed ought to be done, in cases where there is a notice of trial served for a subsequent circuit before the close of the circuit at which the caüse has already been noticed and put upon the calendar, to insert in the *notice a reservation, to the effect that in case the cause is not tried at the present circuit; such instances would frequently occur, probably, in the city of New-York, where the circuits come near together.